OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21689 The Piedmont Investment Trust (Exact name of registrant as specified in charter) 120 Club Oaks Court, Suite 200,Winston Salem, North Carolina (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3451 Date of fiscal year end:March 31 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Piedmont Investment Trust By (Signature and Title)* /s/ David B. Gilbert David B. Gilbert, President Date August 14, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Piedmont Select Equity Fund For shareholder meetings held from July 1, 2011 through June 30, 2012 INVESTMENT COMPANY REPORT HAWKINS, INC. Security Meeting Type Annual Ticker Symbol HWKN Meeting Date 02-Aug-2011 ISIN US4202611095 Agenda 933482844 - Management Record Date 06-Jun-2011 Holding Recon Date 06-Jun-2011 City / Country / United States Vote Deadline Date 01-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: JOHN S. MCKEON Management For For 02 ELECTION OF DIRECTOR: PATRICK H. HAWKINS Management For For 03 ELECTION OF DIRECTOR: JAMES A. FAULCONBRIDGE Management For For 04 ELECTION OF DIRECTOR: DUANE M. JERGENSON Management For For 05 ELECTION OF DIRECTOR: DARYL I. SKAAR Management For For 06 ELECTION OF DIRECTOR: JAMES T. THOMPSON Management For For 07 ELECTION OF DIRECTOR: JEFFREY L. WRIGHT Management For For 08 PROPOSAL TO APPROVE THE HAWKINS, INC. EMPLOYEE STOCK PURCHASE PLAN Management For For 09 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY") Management For For 10 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 3 Years For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 22-Jun-2011 22-Jun-2011 THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 17-Aug-2011 ISIN US8326964058 Agenda 933486068 - Management Record Date 22-Jun-2011 Holding Recon Date 22-Jun-2011 City / Country / United States Vote Deadline Date 16-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: VINCENT C. BYRD Management For For 1B ELECTION OF DIRECTOR: R. DOUGLAS COWAN Management For For 1C ELECTION OF DIRECTOR: ELIZABETH VALK LONG Management For For 1D ELECTION OF DIRECTOR: MARK T. SMUCKER Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 03 APPROVAL OF THE NON-BINDING, ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 04 APPROVAL OF THE NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE SAY-ON-PAY VOTES.THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE FOLLOWING PROPOSAL Management 1 Year For 05 SHAREHOLDER PROPOSAL REQUESTING A COFFEE SUSTAINABILITY REPORT. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 19-Jul-2011 19-Jul-2011 NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 19-Sep-2011 ISIN US6541061031 Agenda 933493544 - Management Record Date 25-Jul-2011 Holding Recon Date 25-Jul-2011 City / Country / United States Vote Deadline Date 16-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ALAN B. GRAF, JR. For For 2 JOHN C. LECHLEITER For For 3 PHYLLIS M. WISE For For 2 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 02-Aug-2011 02-Aug-2011 GLOBAL PAYMENTS INC. Security 37940X102 Meeting Type Annual Ticker Symbol GPN Meeting Date 27-Sep-2011 ISIN US37940X1028 Agenda 933496879 - Management Record Date 08-Aug-2011 Holding Recon Date 08-Aug-2011 City / Country / United States Vote Deadline Date 26-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL R. GARCIA For For 2 MICHAEL W. TRAPP For For 3 GERALD J. WILKINS For For 02 ON THE PROPOSAL TO APPROVE THE ADOPTION OF THE GLOBAL PAYMENTS INC. 2 Management For For 03 ON THE PROPOSAL TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 ON THE PROPOSAL TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For 05 ON THE PROPOSAL TO RATIFY THE REAPPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-Aug-2011 15-Aug-2011 NALCO HOLDING COMPANY Security 62985Q101 Meeting Type Special Ticker Symbol NLC Meeting Date 30-Nov-2011 ISIN US62985Q1013 Agenda 933522547 - Management Record Date 11-Oct-2011 Holding Recon Date 11-Oct-2011 City / Country / United States Vote Deadline Date 29-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ADOPT THE AGREEMENT AND PLAN OF MERGER DATED AS OF JULY 19, 2, INC., SUSTAINABILITY PARTNERS CORPORATION, A WHOLLY-OWNED SUBSIDIARY OF ECOLAB INC. AND NALCO HOLDING COMPANY. Management For For 02 VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE THE COMPENSATION THAT MAY BECOME PAYABLE TO NALCO'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE COMPLETION OF THE TRANSACTIONS IN THE MERGER. Management For For 03 ADJOURN THE NALCO SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE PROPOSAL 1. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 04-Nov-2011 04-Nov-2011 COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 14-Dec-2011 ISIN US2172041061 Agenda 933527155 - Management Record Date 31-Oct-2011 Holding Recon Date 31-Oct-2011 City / Country / United States Vote Deadline Date 13-Dec-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 MATT BLUNT For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 JAMES E. MEEKS For For 7 VINCENT W. MITZ For For 02 TO APPROVE A CHANGE IN OUR STATE OF INCORPORATION FROM CALIFORNIA TO DELAWARE. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY ON PAY VOTE). Management For For 04 ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION (SAY WHEN ON PAY). Management 1 Year For 05 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JULY 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 29-Nov-2011 29-Nov-2011 MEDCO HEALTH SOLUTIONS, INC. Security 58405U102 Meeting Type Special Ticker Symbol MHS Meeting Date 21-Dec-2011 ISIN US58405U1025 Agenda 933528385 - Management Record Date 04-Nov-2011 Holding Recon Date 04-Nov-2011 City / Country / United States Vote Deadline Date 20-Dec-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 20, 2011, AS AMENDED ON NOVEMBER 7, 2 MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"), BY AND AMONG EXPRESS SCRIPTS, INC., MEDCO HEALTH SOLUTIONS, INC., ARISTOTLE HOLDING, INC., ARISTOTLE MERGER SUB, INC., AND PLATO MERGER SUB, INC. Management For For 02 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management For For 03 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION ARRANGEMENTS FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGERS CONTEMPLATED BY THE MERGER AGREEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 29-Nov-2011 29-Nov-2011 QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 06-Mar-2012 ISIN US7475251036 Agenda 933543933 - Management Record Date 09-Jan-2012 Holding Recon Date 09-Jan-2012 City / Country / United States Vote Deadline Date 05-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 PAUL E. JACOBS For For 7 ROBERT E. KAHN For For 8 SHERRY LANSING For For 9 DUANE A. NELLES For For 10 FRANCISCO ROS For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For 03 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 10-Feb-2012 10-Feb-2012 CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 17-Apr-2012 ISIN US1729674242 Agenda 933557069 - Management Record Date 21-Feb-2012 Holding Recon Date 21-Feb-2012 City / Country / United States Vote Deadline Date 16-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1B ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1C ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1D ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1E ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1F ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1G ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1H ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1I ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1J ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1K ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1L ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 Management For For 04 ADVISORY APPROVAL OF CITI'S 2 Management For For 05 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder For Against 06 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND POLITICAL CONTRIBUTIONS. Shareholder For Against 07 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. Shareholder For Against 08 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 19-Mar-2012 19-Mar-2012 RIO TINTO PLC Security Meeting Type Annual Ticker Symbol RIO Meeting Date 19-Apr-2012 ISIN US7672041008 Agenda 933573897 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 11-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2011 Management For For 2. APPROVAL OF THE REMUNERATION REPORT Management For For 3. TO ELECT CHRIS LYNCH AS A DIRECTOR Management For For 4. TO ELECT JOHN VARLEY AS A DIRECTOR Management For For 5. TO RE-ELECT TOM ALBANESE AS A DIRECTOR Management For For 6. TO RE-ELECT ROBERT BROWN AS A DIRECTOR Management For For 7. TO RE-ELECT VIVIENNE COX AS A DIRECTOR Management For For 8. TO RE-ELECT JAN DU PLESSIS AS A DIRECTOR Management For For 9. TO RE-ELECT GUY ELLIOTT AS A DIRECTOR Management For For TO RE-ELECT MICHAEL FITZPATRICK AS A DIRECTOR Management For For TO RE-ELECT ANN GODBEHERE AS A DIRECTOR Management For For TO RE-ELECT RICHARD GOODMANSON AS A DIRECTOR Management For For TO RE-ELECT LORD KERR AS A DIRECTOR Management For For TO RE-ELECT PAUL TELLIER AS A DIRECTOR Management For For TO RE-ELECT SAM WALSH AS A DIRECTOR Management For For RE-APPOINTMENT AND REMUNERATION OF AUDITORS Management For For APPROVAL OF THE RIO TINTO GLOBAL EMPLOYEE SHARE PLAN Management For For RENEWAL OF THE RIO TINTO SHARE SAVINGS PLAN Management For For AUTHORITY TO ALLOT RELEVANT SECURITIES UNDER SECTION Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For AUTHORITY TO PURCHASE RIO TINTO PLC SHARES BY THE COMPANY OR RIO TINTO LIMITED Management For For NOTICE PERIOD FOR GENERAL MEETINGS OTHER THAN ANNUAL GENERAL MEETINGS Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 11-Apr-2012 11-Apr-2012 STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 24-Apr-2012 ISIN US8636671013 Agenda 933566258 - Management Record Date 05-Mar-2012 Holding Recon Date 05-Mar-2012 City / Country / United States Vote Deadline Date 23-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 S.M. DATAR, PH.D. For For 3 ROCH DOLIVEUX, DVM For For 4 LOUISE L. FRANCESCONI For For 5 ALLAN C. GOLSTON For For 6 HOWARD L. LANCE For For 7 WILLIAM U. PARFET For For 8 RONDA E. STRYKER For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO IMPLEMENT A MAJORITY VOTE STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 4. RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE EXECUTIVE BONUS PLAN. Management For For 5. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 17-Apr-2012 17-Apr-2012 NOBLE ENERGY, INC. Security Meeting Type Annual Ticker Symbol NBL Meeting Date 24-Apr-2012 ISIN US6550441058 Agenda 933575043 - Management Record Date 06-Mar-2012 Holding Recon Date 06-Mar-2012 City / Country / United States Vote Deadline Date 23-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JEFFREY L. BERENSON Management For For ELECTION OF DIRECTOR: MICHAEL A. CAWLEY Management For For ELECTION OF DIRECTOR: EDWARD F. COX Management For For ELECTION OF DIRECTOR: CHARLES D. DAVIDSON Management For For ELECTION OF DIRECTOR: THOMAS J. EDELMAN Management For For ELECTION OF DIRECTOR: ERIC P. GRUBMAN Management For For ELECTION OF DIRECTOR: KIRBY L. HEDRICK Management For For ELECTION OF DIRECTOR: SCOTT D. URBAN Management For For ELECTION OF DIRECTOR: WILLIAM T. VAN KLEEF Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 3. TO APPROVE IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO (I) INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 250 MILLION SHARES TO (II) REDUCE THE PAR VALUE OF THE COMPANY'S COMMON STOCK FROM $3.33 1/3 PER SHARE TO $0.01 PER SHARE. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 17-Apr-2012 17-Apr-2012 BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 26-Apr-2012 ISIN US0572241075 Agenda 933558148 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 LARRY D. BRADY For For 2 CLARENCE P. CAZALOT,JR. For For 3 MARTIN S. CRAIGHEAD For For 4 CHAD C. DEATON For For 5 ANTHONY G. FERNANDES For For 6 CLAIRE W. GARGALLI For For 7 PIERRE H. JUNGELS For For 8 JAMES A. LASH For For 9 J. LARRY NICHOLS For For 10 H. JOHN RILEY, JR. For For 11 JAMES W. STEWART For For 12 CHARLES L. WATSON For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATED TO EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING A MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 25-Apr-2012 25-Apr-2012 PAPA JOHN'S INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol PZZA Meeting Date 26-Apr-2012 ISIN US6988131024 Agenda 933566195 - Management Record Date 28-Feb-2012 Holding Recon Date 28-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHILIP GUARASCIO Management For For 1B. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1C. ELECTION OF DIRECTOR: W. KENT TAYLOR Management For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2012 FISCAL YEAR. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 25-Apr-2012 25-Apr-2012 SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 01-May-2012 ISIN US8265521018 Agenda 933558667 - Management Record Date 02-Mar-2012 Holding Recon Date 02-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1D. ELECTION OF DIRECTOR: AVI M. NASH Management For For 1E. ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1F. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1G. ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1H. ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1I. ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 27-Apr-2012 27-Apr-2012 EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2012 ISIN US2686481027 Agenda 933561501 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1H ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1I ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1J ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 02 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 03 ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 27-Apr-2012 27-Apr-2012 LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 01-May-2012 ISIN US50540R4092 Agenda 933567034 - Management Record Date 05-Mar-2012 Holding Recon Date 05-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID P. KING Management For For 1B. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For 1D. ELECTION OF DIRECTOR: N. ANTHONY COLES, JR., M.D., M.P.H. Management For For 1E. ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1F. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1G. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1H. ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management For For 1I. ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. Management For For 1J. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE LABORATORY CORPORATION OF AMERICA HOLDINGS 2 Management For For 4. TO APPROVE AN AMENDMENT TO THE LABORATORY CORPORATION OF AMERICA HOLDINGS 1 PURCHASE PLAN. Management For For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 27-Apr-2012 27-Apr-2012 PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 02-May-2012 ISIN US7134481081 Agenda 933566842 - Management Record Date 02-Mar-2012 Holding Recon Date 02-Mar-2012 City / Country / United States Vote Deadline Date 01-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B. ELECTION OF DIRECTOR: I.M. COOK Management For For 1C. ELECTION OF DIRECTOR: D. DUBLON Management For For 1D. ELECTION OF DIRECTOR: V.J. DZAU Management For For 1E. ELECTION OF DIRECTOR: R.L. HUNT Management For For 1F. ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1G. ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1I. ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1J. ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1K. ELECTION OF DIRECTOR: D. VASELLA Management For For 1L. ELECTION OF DIRECTOR: A. WEISSER Management For For 2. RATIFY THE APPOINTMENT KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 4. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER OUR 2007 LONG-TERM INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL - LOBBYING PRACTICES REPORT. Shareholder Against For 6. SHAREHOLDER PROPOSAL - FORMATION OF RISK OVERSIGHT COMMITTEE. Shareholder Against For 7. SHAREHOLDER PROPOSAL - CHAIRMAN OF THE BOARD SHALL BE AN INDEPENDENT DIRECTOR. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 27-Apr-2012 27-Apr-2012 CHICAGO BRIDGE & IRON COMPANY N.V. Security Meeting Type Annual Ticker Symbol CBI Meeting Date 02-May-2012 ISIN US1672501095 Agenda 933566878 - Management Record Date 08-Mar-2012 Holding Recon Date 08-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2014: JAMES R. BOLCH. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES). Management For For 2A) ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2015: PHILIP K. ASHERMAN. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUKE V. SCORSONE). Management For For 2B) ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2015: L. RICHARD FLURY. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE DAVID L. KING). Management For For 2C) ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2015: W. CRAIG KISSEL. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON). Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year For 5. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, AND TO ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2011. Management For For 6. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2$0.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS. Management For For 7. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2011. Management For For 8. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2011. Management For For 9. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL NOVEMBER 2, 2 MARKET, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED. Management For For TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL MAY 2, 2017. Management For For TO AMEND THE CHICAGO BRIDGE & IRON 2008 LONG-TERM INCENTIVE PLAN. Management For For TO APPROVE THE COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 27-Apr-2012 27-Apr-2012 TRACTOR SUPPLY COMPANY Security Meeting Type Annual Ticker Symbol TSCO Meeting Date 03-May-2012 ISIN US8923561067 Agenda 933566006 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES F. WRIGHT For For 2 JOHNSTON C. ADAMS For For 3 PETER D. BEWLEY For For 4 JACK C. BINGLEMAN For For 5 RICHARD W. FROST For For 6 CYNTHIA T. JAMISON For For 7 GEORGE MACKENZIE For For 8 EDNA K. MORRIS For For 2. TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 01-May-2012 01-May-2012 ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 03-May-2012 ISIN US2788651006 Agenda 933568810 - Management Record Date 06-Mar-2012 Holding Recon Date 06-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For ELECTION OF DIRECTOR: MICHAEL LARSON Management For For ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVE AMENDMENTS TO THE ECOLAB INC. RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPER- MAJORITY VOTING. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO PROVIDE AN ANNUAL ADVISORY VOTE ON ELECTIONEERING, POLITICAL CONTRIBUTIONS AND COMMUNICATION EXPENDITURES. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO ADOPT A RULE TO REDEEM ANY CURRENT OR FUTURE STOCKHOLDER RIGHTS PLAN UNLESS SUCH PLAN IS SUBMITTED TO A STOCKHOLDER VOTE WITHIN 12 MONTHS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 27-Apr-2012 27-Apr-2012 CAROLINA TRUST BANK Security Meeting Type Annual Ticker Symbol CART Meeting Date 08-May-2012 ISIN US1442001020 Agenda 933602612 - Management Record Date 30-Mar-2012 Holding Recon Date 30-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE W. BROOKINS For For 2 SCOTT C. DAVIS For For 3 JOHN MICHAEL CLINE For For 4 PAMELA C. HUSKEY For For 5 JOHNATHAN L. RHYNE, JR For For 2. APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 04-May-2012 04-May-2012 WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 09-May-2012 ISIN US9418481035 Agenda 933568632 - Management Record Date 15-Mar-2012 Holding Recon Date 15-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 M.J. BERENDT, PH.D. For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 L.H. GLIMCHER, M.D. For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE THE 2 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 04-May-2012 04-May-2012 CAMDEN PROPERTY TRUST Security Meeting Type Annual Ticker Symbol CPT Meeting Date 11-May-2012 ISIN US1331311027 Agenda 933578847 - Management Record Date 13-Mar-2012 Holding Recon Date 13-Mar-2012 City / Country / United States Vote Deadline Date 10-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD J. CAMPO For For 2 SCOTT S. INGRAHAM For For 3 LEWIS A. LEVEY For For 4 WILLIAM B. MCGUIRE, JR. For For 5 WILLIAM F. PAULSEN For For 6 D. KEITH ODEN For For 7 F. GARDNER PARKER For For 8 F.A. SEVILLA-SACASA For For 9 STEVEN A. WEBSTER For For 10 KELVIN R. WESTBROOK For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED DECLARATION OF TRUST TO INCREASE THE AUTHORIZED NUMBER OF COMMON SHARES THAT MAY BE ISSUED FROM 100,000,,000,000. Management For For 4. APPROVAL, BY AN ADVISORY VOTE, OF EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 08-May-2012 08-May-2012 TOTAL S.A. Security 89151E109 Meeting Type Annual Ticker Symbol TOT Meeting Date 11-May-2012 ISIN US89151E1091 Agenda 933601038 - Management Record Date 03-Apr-2012 Holding Recon Date 03-Apr-2012 City / Country / France Vote Deadline Date 03-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Management For For O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Management For For O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND Management For For O4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY Management For For O5 RENEWAL OF THE APPOINTMENT OF MR. CHRISTOPHE DE MARGERIE AS A DIRECTOR Management For For O6 RENEWAL OF THE APPOINTMENT OF MR. PATRICK ARTUS AS A DIRECTOR Management For For O7 RENEWAL OF THE APPOINTMENT OF MR. BERTRAND COLLOMB AS A DIRECTOR Management For For O8 RENEWAL OF THE APPOINTMENT OF MS. ANNE LAUVERGEON AS A DIRECTOR Management For For O9 RENEWAL OF THE APPOINTMENT OF MR. MICHEL PEBEREAU AS A DIRECTOR Management For For O10 RATIFICATION OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR TO SUCCEED A DIRECTOR WHO HAS RESIGNED Management For For O11 APPOINTMENT OF MS. ANNE-MARIE IDRAC AS A DIRECTOR Management For For O12 COMMITMENTS UNDER ARTICLE L. 225-42-1 OF THE FRENCH COMMERCIAL CODE Management For For E13 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS, OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS Management For For E14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF INCREASE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E16 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY Management For For E17 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED FOR IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE Management For For E18 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E19 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELLING SHARES Management For For EA THE FIRST IS INTENDED TO FILL IN THE INFORMATION LISTED IN THE REGISTRATION DOCUMENT WITH BENCHMARKS TO COMPARE THE COMPENSATION FOR EXECUTIVE DIRECTORS WITH VARIOUS COMPENSATION FOR VARIOUS EMPLOYEES Shareholder Against For EB THE OTHER CONCERNS THE ESTABLISHMENT OF A LOYALTY DIVIDEND FOR SHAREHOLDERS HOLDING REGISTERED SHARES FOR AT LEAST TWO YEARS Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 01-May-2012 01-May-2012 HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 15-May-2012 ISIN US8064071025 Agenda 933584888 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STANLEY M BERGMAN For For 2 GERALD A BENJAMIN For For 3 JAMES P BRESLAWSKI For For 4 MARK E MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J ALPERIN For For 7 PAUL BRONS For For 8 DONALD J KABAT For For 9 PHILIP A LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S MATTHEWS For For 12 BRADLEY T SHEARES, PHD For For 13 LOUIS W SULLIVAN, MD For For 2. PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 4. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 08-May-2012 08-May-2012 CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 16-May-2012 ISIN NL0000200384 Agenda 933584078 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD L. BERGMARK For For 2 M. ANN VAN KEMPEN For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3A. THE SHAREHOLDERS APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Management For For 3B. THE SHAREHOLDERS OF THE COMPANY BE PROVIDED AN OPPORTUNITY TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES EVERY ONE YEAR, TWO YEARS OR THREE YEARS. Management 3 Years For 4. TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For 5. TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT THE TIME THE ANNUAL MEETING STARTS. Management For For 6. TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 16, 2013, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. Management For For 7. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 20% OF OUTSTANDING SHARES PER ANNUM UNTIL MAY 16, 2017. Management For For 8. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 20% OF OUTSTANDING SHARES PER ANNUM UNTIL MAY 16, 2017. Management For For 9. TO APPROVE AND RESOLVE AMENDMENTS TO THE CORE LABORATORIES N.V. ARTICLES OF ASSOCIATION IN CONNECTION WITH THE DECISION TO LIST THE COMPANY'S SHARES ON THE NYSE EURONEXT IN AMSTERDAM AND FOR OTHER REASONS: A) TO BE CONSISTENT WITH APPLICABLE DUTCH LAW AND FOR INVESTOR RELATIONS PURPOSES FOR LISTING WITH NYSE EURONEXT IN AMSTERDAM, AND B) TO MAKE OTHER VOLUNTARY REVISIONS RELATED TO THE MANAGEMENT BOARD AND SUPERVISORY BOARD. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-May-2012 15-May-2012 CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 16-May-2012 ISIN NL0000200384 Agenda 933616522 - Management Record Date 18-Apr-2012 Holding Recon Date 18-Apr-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD L. BERGMARK For For 2 M. ANN VAN KEMPEN For For 2. APPOINTMENT OF PRICEWATERHOUSECOOPERS AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3A. APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF NAMED EXECUTIVE OFFICERS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3B. APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN CD&A, AND COMPENSATION OF NAMED EXECUTIVE OFFICERS, INCLUDING COMPENSATION TABLES EVERY ONE, TWO OR THREE YEARS. Management 3 Years For 4. TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For 5. TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT THE TIME THE ANNUAL MEETING STARTS. Management For For 6. TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL. Management For For 7. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE). Management For For 8. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 20% OF OUTSTANDING SHARES PER ANNUM UNTIL MAY 16, 2017. Management For For 9. TO APPROVE AND RESOLVE AMENDMENTS TO THE CORE LABORATORIES N.V. ARTICLES OF ASSOCIATION IN CONNECTION WITH THE DECISION TO LIST THE COMPANY'S SHARES ON THE NYSE EURONEXT IN AMSTERDAM AND FOR OTHER REASONS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-May-2012 15-May-2012 FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 17-May-2012 ISIN US34354P1057 Agenda 933589395 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK A. BLINN For For 2 ROGER L. FIX For For 3 DAVID E. ROBERTS For For 4 JAMES O. ROLLANS For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management For For 4. APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO PROVIDE SHAREHOLDERS THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management For For 5. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-May-2012 15-May-2012 NU SKIN ENTERPRISES, INC. Security 67018T105 Meeting Type Annual Ticker Symbol NUS Meeting Date 21-May-2012 ISIN US67018T1051 Agenda 933616508 - Management Record Date 05-Apr-2012 Holding Recon Date 05-Apr-2012 City / Country / United States Vote Deadline Date 18-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NEVIN N. ANDERSEN For For 2 DANIEL W. CAMPBELL For For 3 M. TRUMAN HUNT For For 4 ANDREW D. LIPMAN For For 5 STEVEN J. LUND For For 6 PATRICIA A. NEGRON For For 7 NEIL H. OFFEN For For 8 THOMAS R. PISANO For For 2. ADVISORY VOTE AS TO THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-May-2012 15-May-2012 SM ENERGY COMPANY Security 78454L100 Meeting Type Annual Ticker Symbol SM Meeting Date 23-May-2012 ISIN US78454L1008 Agenda 933593407 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA M. BAUMANN Management For For 1B ELECTION OF DIRECTOR: ANTHONY J. BEST Management For For 1C ELECTION OF DIRECTOR: LARRY W. BICKLE Management For For 1D ELECTION OF DIRECTOR: STEPHEN R. BRAND Management For For 1E ELECTION OF DIRECTOR: WILLIAM J. GARDINER Management For For 1F ELECTION OF DIRECTOR: JULIO M. QUINTANA Management For For 1G ELECTION OF DIRECTOR: JOHN M. SEIDL Management For For 1H ELECTION OF DIRECTOR: WILLIAM D. SULLIVAN Management For For 2 THE PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 21-May-2012 21-May-2012 FISERV, INC. Security Meeting Type Annual Ticker Symbol FISV Meeting Date 23-May-2012 ISIN US3377381088 Agenda 933604197 - Management Record Date 28-Mar-2012 Holding Recon Date 28-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL P. KEARNEY 2015 For For 2 JEFFERY W. YABUKI 2015 For For 2. TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION THAT WOULD ELIMINATE THE CLASSIFIED STRUCTURE OF OUR BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS AS SET FORTH IN THE AMENDMENT. Management For For 3. TO APPROVE PERFORMANCE GOALS AND RELATED MATTERS UNDER THE FISERV, INC. 2 Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 21-May-2012 21-May-2012 PETROBANK ENERGY AND RESOURCES LTD. Security 71645P106 Meeting Type Annual Ticker Symbol PBEGF Meeting Date 23-May-2012 ISIN CA71645P1062 Agenda 933622878 - Management Record Date 16-Apr-2012 Holding Recon Date 16-Apr-2012 City / Country / Canada Vote Deadline Date 18-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHRIS J. BLOOMER For For 2 IAN S. BROWN For For 3 M. NEIL MCCRANK For For 4 KENNETH R. MCKINNON For For 5 JERALD L. OAKS For For 6 DR. HARRIE VREDENBURG For For 7 JOHN D. WRIGHT For For 8 COREY C. RUTTAN For For 02 TO APPOINT DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-May-2012 15-May-2012 PETROBAKKEN ENERGY LTD. Security 71645A109 Meeting Type Annual Ticker Symbol PBKEF Meeting Date 23-May-2012 ISIN CA71645A1093 Agenda 933624353 - Management Record Date 16-Apr-2012 Holding Recon Date 16-Apr-2012 City / Country / Canada Vote Deadline Date 18-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 IAN S. BROWN For For 2 E. CRAIG LOTHIAN For For 3 COREY C. RUTTAN For For 4 JOHN D. WRIGHT For For 5 MARTIN HISLOP For For 6 KENNETH R. MCKINNON For For 7 DAN THEMIG For For 8 W. BRETT WILSON For For 02 TO APPOINT DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 TO CONSIDER AND, IF THOUGHT FIT, PASS AN ORDINARY RESOLUTION OF THE SHAREHOLDERS APPROVING ALL UNALLOCATED OPTIONS UNDER THE CORPORATION'S STOCK OPTION PLAN. Management For For 04 TO CONSIDER AND, IF THOUGHT FIT, PASS AN ORDINARY RESOLUTION OF THE SHAREHOLDERS APPROVING THE AMENDMENT TO THE CORPORATION'S INCENTIVE SHARE COMPENSATION PLAN. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-May-2012 15-May-2012 CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 24-May-2012 ISIN US1773761002 Agenda 933595918 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS F. BOGAN Management For For 1B. ELECTION OF DIRECTOR: NANCI E. CALDWELL Management For For 1C. ELECTION OF DIRECTOR: GARY E. MORIN Management For For 2. APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED 2 Management For For 3. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 21-May-2012 21-May-2012 CLEAN ENERGY FUELS CORP. Security Meeting Type Annual Ticker Symbol CLNE Meeting Date 24-May-2012 ISIN US1844991018 Agenda 933597809 - Management Record Date 28-Mar-2012 Holding Recon Date 28-Mar-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW J. LITTLEFAIR For For 2 WARREN I. MITCHELL For For 3 JOHN S. HERRINGTON For For 4 JAMES C. MILLER, III For For 5 JAMES E. O'CONNOR For For 6 BOONE PICKENS For For 7 KENNETH M. SOCHA For For 8 VINCENT C. TAORMINA For For 2. RATIFICATION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 21-May-2012 21-May-2012 EXPRESS SCRIPTS HOLDING COMPANY Security 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 30-May-2012 ISIN US30219G1085 Agenda 933610001 - Management Record Date 11-Apr-2012 Holding Recon Date 11-Apr-2012 City / Country / United States Vote Deadline Date 29-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B. ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD Management For For 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1I. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J. ELECTION OF DIRECTOR: MYRTLE S. POTTER Management For For 1K. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH Management For For 1L. ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1M. ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANY'S CURRENT FISCAL YEAR. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 21-May-2012 21-May-2012 SANDRIDGE ENERGY, INC. Security 80007P307 Meeting Type Annual Ticker Symbol SD Meeting Date 01-Jun-2012 ISIN US80007P3073 Agenda 933615380 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 31-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL W. JORDAN For For 2 EVERETT R. DOBSON For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVE AN AMENDMENT TO THE SANDRIDGE ENERGY, INC. 2 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 24-May-2012 24-May-2012 W. P. CAREY & CO. LLC Security 92930Y107 Meeting Type Annual Ticker Symbol WPC Meeting Date 21-Jun-2012 ISIN US92930Y1073 Agenda 933628933 - Management Record Date 23-Apr-2012 Holding Recon Date 23-Apr-2012 City / Country / United States Vote Deadline Date 20-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TREVOR P. BOND For For 2 FRANCIS J. CAREY For For 3 NATHANIEL S. COOLIDGE For For 4 EBERHARD FABER IV For For 5 BENJAMIN H. GRISWOLD IV For For 6 AXEL K.A. HANSING For For 7 DR. RICHARD C. MARSTON For For 8 ROBERT E. MITTELSTAEDT For For 9 CHARLES E. PARENTE For For 10 NICK J.M. VAN OMMEN For For 11 DR. KARSTEN VON KOLLER For For 12 REGINALD WINSSINGER For For 2. APPROVING AN AMENDMENT TO THE W. P. CAREY & CO. LLC EMPLOYEE STOCK PURCHASE PLAN. Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-35-L 11021-35-L 11021-35-L U.S. BANK 15-Jun-2012 15-Jun-2012
